IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-31,789-03


                           IN RE DONNIS RAY HANCOCK, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1471570 IN THE 178TH DISTRICT COURT
                               FROM HARRIS COUNTY


         Per curiam.

                                             ORDER


         Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 178th District Court of Harris County and the application has not yet been forwarded to this

Court.

         Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Harris County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application, or forward a copy of an order establishing new deadlines in
                                                                                              2

accordance with this Court’s emergency orders regarding the COVID-19 State of Disaster. See Tex.

Code Crim. Proc. art. 11.07, § 3(c) and (d); Tex. R. App. P. 73.4(b)(5); Thirty-Eighth Emergency

Order Regarding the Covid-19 State of Disaster, No. 21-9060 (Tex. May. 26, 2021). This motion

for leave to file will be held.



Filed: October 20, 2021
Do not publish